Citation Nr: 0712518	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-05 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for scar tissue of the 
penis.  

2.  Entitlement to compensation on the basis of 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2006) for scar tissue of the penis.  

3.  Entitlement to compensation on the basis of 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2006) for a lung condition.  

4.  Entitlement to compensation on the basis of 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2006) for headaches.  

5.  Entitlement to compensation on the basis of 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2006) for bilateral knee pain.  

6.  Entitlement to compensation on the basis of 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2006) for neck pain.  

7.  Entitlement to compensation on the basis of 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2006) for loss of balance.  

8.  Entitlement to service connection for a lung disorder, 
claimed as secondary to service-connected Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1967 to September 
1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying all the appealed 38 
U.S.C.A. § 1151 claims, and denying the claim for service 
connection for scar tissue of the penis.

The veteran's claims for service connection for headaches, 
bilateral knee pain, and neck pain on the basis of 
38 U.S.C.A. § 1151, as due to a wheelchair accident, are 
decided in the present decision.  However, the Board notes 
the veteran's service-connected Reiter's syndrome has been 
assessed in the medical records as affecting the veteran's 
joints, including those of the spine and lower extremities.  
In addition, an August 1990 treatment evaluation by N.A.P., 
M.D., FACP, includes an opinion suspecting that the veteran's 
headaches are due to decreased cervical motion.  The veteran 
has been diagnosed with ankylosing spondylitis associated 
with his Reiter's syndrome.  It is unclear to what degree 
disabilities of the cervical spine and knees are part of the 
already service-connected Reiter's syndrome as a systemic 
arthritic condition, but to the degree that they are not, 
inferred claims for secondary service connection are referred 
to the RO for appropriate action.  An inferred claim for 
secondary service connection for headaches as due to Reiter's 
syndrome is also referred to the RO for appropriate action.  

The issue of entitlement to service connection for a lung 
disorder, claimed as secondary to service-connected Reiter's 
syndrome, is implied by the veteran's claim for benefits for 
a lung condition pursuant to the provisions of 38 U.S.C.A. 
§ 1151, based upon side effects of treatment medication for 
Reiter's syndrome.  This issue is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The evidence presents a reasonable doubt as to whether 
the veteran's scar tissue of the penis developed secondary to 
service-connected Reiter's syndrome.  

2.  The veteran's fall from a wheelchair, and any consequence 
of that fall in December 1995 outside a VA outpatient clinic, 
did not occur as a consequence of VA care, treatment, 
examination, or hospitalization.

 
CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for service connection for scar tissue of the penis 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2006).

2.  Compensation benefits for headaches, neck pain, loss of 
balance, and bilateral knee pain, claimed as due to a fall 
from a wheelchair outside a VA medical facility, are denied 
as a matter of law.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
There is no per se error, where, as here, the initial 
adjudication occurred prior to enactment of the VCAA.  
Additionally, if VCAA notice is provided after the initial 
decision, such a notice timing issue can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board notes, as an initial matter, that service 
connection for scar tissue of the penis is hereby granted on 
a secondary basis, and hence there is no reasonable 
possibility that additional development will further the 
veteran's claims either for service connection for scar 
tissue of the penis or for benefits for that disability 
pursuant to the provisions of 38 U.S.C.A. § 1151, as 
discussed below.  

With regard to the other issues adjudicated herein, VA has 
fulfilled the above VCAA requirements in this case.  By VCAA 
letters in March 2001 and August 2003, the veteran was 
informed of the notice and duty-to-assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate his claims benefits for headaches, 
neck pain, loss of balance, and bilateral knee pain pursuant 
to the provisions of 38 U.S.C.A. §  1151.  These letters 
informed of the bases of review and the requirements to 
sustain the claims.  Also by these VCAA letters, the veteran 
was implicitly requested to submit evidence in his 
possession, when asked to "[p]lease send us any additional 
information or evidence . . . ."  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

The VCAA letters sent to the veteran requested that he inform 
of VA and private medical sources of evidence pertinent to 
his claims, and to provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about symptoms and treatment, and any additional evidence 
that may inform of the VA treatment or hospitalization which 
purportedly caused the claimed headaches, neck pain, loss of 
balance, and bilateral knee pain.  The veteran did not inform 
of pertinent evidence beyond that already obtained and 
associated with the claims folders.  Hence, any VA 
development assistance duty under the VCAA to seek to obtain 
indicated pertinent records has been fulfilled.  

The veteran has not been afforded a VA examination to address 
questions of claimed headaches, neck pain, loss of balance, 
and bilateral knee pain being caused by VA treatment or 
hospitalization.  However, he has explicitly informed of the 
basis of these claims, i.e., a fall from a wheelchair while 
on a sidewalk outside a VA clinic.  The medical records amply 
document the circumstances of that incident, which the 
veteran has provided no evidence to contradict, which clearly 
show that the fall did not occur due to VA treatment or 
hospitalization.  Hence, the facts are not reasonably in 
dispute and no medical question remains to be resolved by VA 
examination.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

By a June 2004 Supplemental Statement of the Case, following 
issuance of the VCAA notice letter in August 2003, the 
veteran was informed of evidence obtained in furtherance of 
38 U.S.C.A. § 1151 claims herein adjudicated.  That SSOC met 
the requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra. 

The veteran has not provided testimony addressing the claims 
adjudicated herein.  While he requested a Board hearing in 
his March 2003 VA Form 9, he failed to appear for a Travel 
Board hearing scheduled in April 2006, without good cause 
shown.  (He had failed to appear for a prior hearing 
scheduled in April 2005, but that failure was adjudged by the 
Veterans Law Judge who appeared for the hearing, to have been 
for good cause.)  By a February 2006 letter to his most 
recent address of record, the veteran was given timely notice 
of the then-pending April 2006 hearing.  The appellant has 
neither given good cause for failure to appear, nor asked 
that the April 2006 hearing be rescheduled; therefore, the 
hearing request is deemed withdrawn. 38 C.F.R. § 20.704. 

The Board notes in this regard that "[t]he duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The veteran's severe disabilities 
notwithstanding, there does not appear to be cause to further 
delay the current Board adjudication to afford a further 
opportunity of a Board hearing, particularly where, as here, 
no further hearing has been requested.  There is no 
indication that the veteran desires to further address this 
claim, or that such a desire remains unfulfilled.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
The Board notes that a September 1999 medical statement by 
Dr. P, as noted in the appealed December 1999 RO rating 
action, is absent from the claims folders.  However, the RO 
had requested that statement to address limited medical 
questions concerning side effects of phenylbutazone 
administered in the course of VA treatment for Reiter's 
syndrome.  That treatment does not pertain to the claims here 
adjudicated, and in any event, as discussed, the evidentiary 
basis for the Board's denials by this decision of 38 U.S.C.A. 
§ 1151 claims is not reasonably in dispute.  Therefore, no 
useful purpose would be served in remanding this matter for 
yet more development prior to the current adjudication.  Such 
a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis, supra.  

The veteran has presented no other avenues of evidentiary 
development that the RO has not pursued by query.  Hence, the 
case presents no reasonable possibility that additional 
evidentiary requests would further his claim.  See 
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claims for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for headaches, neck pain, 
loss of balance, and bilateral knee pain are denied by this 
decision, any issues as to effective date are moot.  With 
regard to the claim for service connection for scar tissue of 
the penis granted by this decision, the RO will address 
issues of initial rating and effective date following 
issuance of this decision.  

II.  Service Connection for Scar Tissue of the Penis; 
Associated 
38 U.S.C.A. § 1151 Claim for Same

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  While the veteran has claimed service connection 
scar tissue in the penis (urethral scarring) as due to 
venereal disease contracted in service, the VA and private 
medical statements weigh in favor of the veteran having 
developed urethritis in service - with subsequent urethral 
narrowing, stenosis and multiple corrective surgeries - as 
associated with the veteran's service-connected Reiter's 
syndrome.  The veteran has been service connected for 
Reiter's syndrome, and we believe the evidence is at least in 
relative balance as to whether the claimed scar tissue is 
associated with this syndrome.  Hence, the reasonable-doubt 
doctrine favors service connection for scar tissue of the 
penis as secondary to service-connected Reiter's syndrome.  

The claim for 38 U.S.C.A. § 1151 benefits for scar tissue of 
the penis is subsumed in the grant of service connection for 
the same scar tissue, since service connection is the greater 
benefit.  

III.  Claims Pursuant to 38 U.S.C.A. § 1151 for Headaches, 
Neck Pain, 
Loss of Balance, and Bilateral Knee Pain

In analyzing claims under 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2006), it is important to note that the law underwent 
amendment, effective for claims filed on or after October 1, 
1997.  In this case, the veteran filed his § 1151 claim in 
December 1997.  Accordingly, the post October 1, 1997, 
version of the law and regulation must be applied.  See 
38 C.F.R. § 3.361 (2006); VAOPGCPREC 40-97.

In general, when a veteran incurs additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. § 
1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished to the veteran will be 
compensated in the same manner as if service connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

The veteran's claims for benefits pursuant to the provisions 
of 38 U.S.C.A. §  1151 for headaches, neck pain, loss of 
balance, and bilateral knee pain, as associated with a 
wheelchair fall in the course of  treatment, must be denied 
as a matter of law.  This is because the facts in evidence 
are not reasonably in dispute, and the claimed accident did 
not occur as the result of VA care, medical or surgical 
treatment, or examination.

Here, the only contemporaneous records of the described 
wheelchair accident are dated in December 1995, indicating 
that the accident occurred in that month and not in December 
1994 as alleged.  The veteran nonetheless does not contest 
that the claimed wheelchair accident occurred on the sidewalk 
outside a VA facility.  The contemporaneous treatment records 
indicate that the his wheelchair fell over when it went off 
the sidewalk outside a VA outpatient clinic.  They further 
indicate that the veteran was then in the wheelchair, having 
gone outside to smoke a cigarette while waiting for a 
prescription.  

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the 
veteran had checked into a VAMC radiology department for X-
rays, and upon doing so, was advised that there would be a 
20-minute wait.  Thereafter, he decided to take a walk, left 
the clinic area, and proceeded to a building area where he 
began to read a bulletin board.  An unidentified patient in a 
motorized wheelchair rounded the corner and struck the 
veteran, knocking him to the ground.  The Court of Appeals 
for Veterans Claims affirmed a Board decision which denied a 
claim for benefits under 38 U.S.C.A. § 1151, since the 
veteran's injury was coincidental to, but not the result of, 
VA action.  Thus, since the accident in the present case 
similarly did not occur as the result of VA hospital or other 
care, medical or surgical treatment, or examination, any 
resultant injury cannot be the basis for a claim pursuant to 
38 U.S.C.A. § 1151.

Accordingly, the veteran's claims for benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for headaches, neck 
pain, loss of balance, and bilateral knee pain, all claimed 
as due to that reported wheelchair accident, must be denied.  
The veteran has presented no contrary evidence or argument to 
indicate that the wheelchair accident in any way occurred due 
to or as a consequence of VA care, treatment, examination, or 
hospitalization.  

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, the veteran's claims 
for entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for headaches, neck pain, loss of balance, and bilateral 
knee pain must be denied as a matter of law.

ORDER

Service connection for scar tissue of the penis is granted.  

Benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
headaches, neck pain, loss of balance, and bilateral knee 
pain, all claimed as due to injury from falling from a 
wheelchair outside a VA facility, are denied as a matter of 
law. 

REMAND

The veteran contends that he has received VA treatment, 
including with phenylbutazone, for his service-connected 
Reiter's syndrome, and that side effects of that medication 
have resulted in a lung disorder.  He claims entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 on 
this basis.  However, 38 U.S.C.A. § 1151 claims are generally 
made for disease or disability resulting from treatment for 
non-service-connected conditions received at VA facilities.  
Where treatment for a service-connected disability results in 
additional disability, secondary service connected may be 
claimed, with a lower evidentiary threshold required to grant 
service connection than to grant compensation under 38 
U.S.C.A. § 1151, and a greater benefit received from service 
connection than pursuant to 38 U.S.C.A. § 1151.  

For a claim for secondary service connection to be sustained 
based upon VA treatment, the evidence need only show that the 
treatment resulted in the secondary disease or disability.  
38 C.F.R. § 3.310.  Unlike a claim under 38 U.S.C.A. § 1151, 
a claim under 38 C.F.R. § 3.310 has no requirement of either 
fault on the part of VA or an event not reasonably 
foreseeable.  

The record reflects that the 1151 claim was filed in December 
1997, prior to the January 2003 rating action granting 
service connection for Reiter's syndrome.  However, in that 
January 2003 rating action service connection for Reiter's 
syndrome was established, effective from August 1994.  Hence, 
service connection for a secondary lung disorder may be 
considered for the entire claim period, commencing from the 
December 1997 date of receipt of the 38 U.S.C.A. § 1151 claim 
for that disability.  Hence, by the grant of service 
connection for Reiter's syndrome, the claim for benefits 
pursuant to 38 U.S.C.A. § 1151 for a lung condition has 
implicitly become a claim for secondary service connection, 
with the veteran implied to be seeking the greater benefit.  

Owing to its lower evidentiary standard, the RO must consider 
the secondary service connection claim for the lung condition 
prior to Board adjudication, so as not to prejudice the 
veteran's procedural and development rights, including 
pursuant to the VCAA.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1); Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board does not here consider the 38 U.S.C.A. § 1151 claim, 
because a grant of the service connection claim may render 
the 38 U.S.C.A. § 1151 claim moot.  Such piecemeal 
adjudication is to be avoided.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996). 

Recent treatment records reflect  that diseases suffered by 
the veteran include chronic obstructive pulmonary disease 
(COPD).  As noted by a treating private physician at Ben 
Archer Health Center, in a September 2003 letter, the veteran 
takes numerous medications for his Reiter's syndrome and its 
associated pain.  Thus, secondary service connection for a 
lung disorder is theoretically possible due to any of a 
number of prescribed medications for Reiter's syndrome.  

In its December 1999 rating action and a January 2003 
Statement of the Case, the RO noted that the veteran had been 
administered phenylbutazone at the VAMC in Durham as part of 
aggressive arthropathy treatment including the use of 
immunosuppressive agents.  However, the RO relied on a 
statement by Dr. P in September 1999 to the effect that there 
was no solid evidence of pulmonary toxicity due to the 
phenylbutazone, with lung toxicity not a usual side effect of 
that drug.  The RO also relied on an X-ray examiner's report 
that the veteran's lung findings were probably benign.  
However, medical records reflect that VA providers stopped 
phenylbutazone treatment in November 1993 out of concerns 
over long-term toxicity.  Upon remand, the RO should obtain a 
medical opinion addressing effects of the veteran's Reiter's 
syndrome and medical treatment for that disorder over the 
years, including use of phenylbutazone, on any current lung 
condition.  

The Board also notes that the September 1999 medical 
statement by Dr. P, apparently a physician at the Durham 
VAMC, is absent from the claims folders, and should be 
obtained and associated with the claims file, in furtherance 
of the remanded claim.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  Send the veteran an appropriate letter 
(compliant with the VCAA) advising him of the 
relative duties of the claimant and the VA in 
developing the claim for secondary service 
connection for a lung condition.  Appropriate 
assistance in developing available evidence, 
including unobtained VA and private treatment 
records, should be provided.  Any responses 
and records received should be associated with 
the claims folders, and any indicated 
development should be completed.   

2.  A copy of he missing September 1999 
medical report/opinion by Dr. Pisetsky, 
possibly a VA physician at the Durham VAMC, 
should be obtained and associated with the 
claims file.   

3.  Thereafter, schedule an appropriate 
examination to address the nature and 
etiology of any current respiratory 
conditions.  The examiner should review 
the claims folder, including the records 
and various medical statements addressing 
the veteran's Reiter's syndrome and 
associated disabilities.  For each 
respiratory condition identified, the 
examiner is requested to answer the 
following:  

a.  What is the nature of the 
disorder?

b.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's 
Reiter's syndrome, or medications 
prescribed over the years for 
treatment of Reiter's syndrome and its 
effects, including phenylbutazone, 
caused or substantially contributed to 
the respiratory disorder, or 
aggravated (permanently increased in 
severity) the disorder?

c.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the respiratory 
disorder began during the veteran's 
period of service, from October 1967 
to September 1971, or was aggravated 
(permanently increased in severity) 
during that service, or is otherwise 
causally related to service? 

d.  A rationale should be provided for 
all opinions given, and the factors 
upon which each medical opinion is 
based must be set forth in the report.

e.  If the examiner cannot answer any 
of the questions posed without 
resorting to unsupported speculation, 
the examiner should so state.

4.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

5.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

6.  Thereafter, readjudicate the remanded 
claim de novo.  If the benefit sought is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with an SSOC and afforded the 
appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


